 



Exhibit 10.31
EXTERRAN ANNUAL PERFORMANCE PAY PLAN
(Effective as of January 1, 2008)
ARTICLE I
PURPOSE
     The purpose of the Exterran Annual Performance Pay Plan (the “Plan”) is to
reward eligible employees of the Company and its Affiliates for financial
results that drive the creation of value for stockholders of the Company and,
thereby, to attract, motivate, reward and retain high-caliber employees required
for the success of the Company. The Plan provides a means to link total and
individual cash compensation to Company performance, as measured by approved
performance measures.
ARTICLE II
DEFINITIONS
     2.1 Definitions. Where the following words and phrases appear in the Plan,
they shall have the respective meanings set forth below, unless their context
clearly indicates to the contrary.
     “Affiliate” shall mean any corporation, partnership, limited liability
company or partnership, association, trust or other organization which, directly
or indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control,” “controlled by” and
“under common control with,” as used with respect to any entity or organization,
shall mean the possession, directly or indirectly, of the power (i) to vote more
than 50% of the securities having ordinary voting power for the election of
directors of the controlled entity or organization, or (ii) to direct or cause
the direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities or by contract
or otherwise.
     “Base Salary” shall mean the annualized pay rate of a Participant as in
effect on December 31 of a Plan Year, including (a) base pay a Participant could
have received in cash in lieu of (i) contributions made by, or on behalf of,
such Participant to a tax-qualified Plan under Section 401(a) of the Code or to
a cafeteria plan under Section 125 of the Code maintained by the Company and
(ii) deferrals of compensation made at the Participant’s election to the
Deferred Compensation Plan or other plan or arrangement of the Company or an
Affiliate, but (b) excluding any Rewards under this Plan and any other bonuses,
incentive pay or special awards paid to the Participant by the Company or an
Affiliate.

1



--------------------------------------------------------------------------------



 



     “Board” shall mean the Board of Directors of the Company.
     “CEO” shall mean the Chief Executive Officer of the Company.
     “Code” shall mean the Internal Revenue Code of 1986, as amended.
     “Committee” shall mean the Compensation Committee of the Board or other
committee appointed by the Board from among its members; provided, however, that
no member of the Committee shall be an Employee.
     “Company” shall mean Exterran Holdings, Inc., and its successors.
     “Corporate Change” shall mean:
     (i) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 40% or more of either (A) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), any
acquisition by any Person pursuant to a transaction which complies with clause
(A) of subsection (iii) of this definition shall not constitute a Corporate
Change; or
     (ii) Individuals, who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered for purposes of this
definition as though such individual was a member of the Incumbent Board, but
excluding, for these purposes, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
     (iii) The consummation of a reorganization, merger or consolidation
involving the Company or any of its subsidiaries, or the sale, lease or other
disposition of all or substantially all of the assets of the Company and its
subsidiaries, taken as a whole (other than to an entity wholly owned, directly
or indirectly, by the Company) (each, a “Corporate Transaction”), in each case,
unless, following such Corporate Transaction, (A) all or substantially all of
the individuals and entities who were the beneficial owners of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Corporate Transaction beneficially own, directly or indirectly, more
than 60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the Resulting
Corporation in

2



--------------------------------------------------------------------------------



 



substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities, as the case may be, and (B) at least a
majority of the members of the board of directors of the Resulting Corporation
were members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Corporate
Transaction. The term “Resulting Corporation” means (1) the Company or its
successor, or (2) if as a result of a Corporate Transaction the Company or its
successor becomes a subsidiary of another entity, then such entity or the parent
of such entity, as applicable, or (3) in the event of a Corporate Transaction
involving the sale, lease or other disposition of all or substantially all of
the assets of the Company and its subsidiaries, taken as a whole, then the
transferee of such assets in such Corporate Transaction. Notwithstanding the
foregoing, neither the sale, lease or other disposition of assets by the Company
or its subsidiaries to Exterran Partners, L.P. or its subsidiaries or their
successor nor the sale, lease or other disposition of any interest in Exterran
Partners, L.P., its general partner or its subsidiaries or their successors
shall, in and of itself, constitute a Corporate Change for purposes of this
Plan.
     “Deferred Compensation Plan” shall mean the Exterran Deferred Compensation
Plan, effective as of January 1, 2008, and as the same may thereafter be amended
from time to time, or any successor plan thereto.
     “Employee” shall mean any person who is a regular full-time employee or a
part-time employee and who is scheduled work at least 20 hours per week on a
regular basis of the Company or any Affiliate. For purposes of the Plan, the
term “Employee” shall exclude an individual hired as an independent contractor,
leased employee, consultant, or a person otherwise designated as ineligible to
participate in the Plan by the Committee. With respect to a person residing
outside of the United States, the Committee may revise the definition of
“Employee” as appropriate to conform to the laws of the applicable non-U.S.
jurisdiction.
     “Employment” shall mean active employment with the Company or an Affiliate.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Executive” shall mean any “officer” as defined in Rule 16a-1(f) under the
Exchange Act and includes the president, the principal financial officer, the
principal accounting officer, any vice president in charge of a principal
business unit, division, or function (such as sales, administration, or
finance), any other officer who performs a policymaking function, or any other
person who performs similar policymaking functions for the Company.
     “Individual Performance” shall mean each Participant’s individual
performance assessment, as further described in Section 5.1.
     “Participant” shall mean an Employee who participates in the Plan pursuant
to the provisions of Article III hereof.

3



--------------------------------------------------------------------------------



 



     “Participant Category” shall mean a grouping of Participants as described
in Article III hereof.
     “Payment Date” shall mean, with respect to a particular Plan Year, a date
that is on or after January 1st, but not later than March 15th, of the calendar
year immediately following the end of such particular Plan Year, as determined
by the Committee.
     “Performance Goals” shall mean, for a particular Plan Year, established
levels of applicable Performance Measures, as set forth on Exhibit A hereto.
     “Performance Measures” shall mean the criteria used in determining
Performance Goals for particular Participant Categories, as set forth on
Exhibit A hereto.
     “Plan” shall mean this Exterran Annual Performance Pay Plan, effective as
of January 1, 2008, and as the same may thereafter be amended from time to time.
     “Plan Year” shall mean a calendar year ending on December 31st.
     “Retirement” shall mean termination of Employment, other than due to death,
on or after the date a Participant attains age 65.
     “Reward” shall mean the discretionary dollar amount of incentive
compensation payable to a Participant under the Plan for a Plan Year that
combines the actual results from the Reward Schedule and a Participant’s
Individual Performance, as determined in accordance with Section 5.2.
     “Reward Opportunity” shall mean, with respect to each Participant Category,
Reward amounts, expressed as a percentage of Base Salary.
     “Reward Schedule” shall mean the schedule which sets forth the level of
achievement of applicable Performance Goals for a particular Plan Year.
     2.2 Number. Wherever appropriate herein, words used in the singular shall
be considered to include the plural and words used in the plural shall be
considered to include the singular.
     2.3 Headings. The headings of Articles and Sections herein are included
solely for convenience, and if there is any conflict between headings and the
text of the Plan, the text shall control.

4



--------------------------------------------------------------------------------



 



ARTICLE III
PARTICIPATION
     3.1 Participants. Employees who are actively employed as of January 1st of
each Plan Year shall be eligible to become Participants for such Plan Year. The
CEO shall select the eligible Employees who will be Participants with respect to
each Plan Year and each such Participant shall be assigned to a Participant
Category, based on his or her position with the Company or an Affiliate at the
time he or she is selected to be a Participant for such Plan Year. No Employee
shall at any time have the right (a) to be selected as a Participant in the Plan
for any Plan Year or (b) if so selected, to receive a Reward. The terms and
conditions under which a Participant may participate in the Plan shall be
determined by the CEO, subject, with respect to Executives, to the approval of
the Committee in accordance with Article IV.
     3.2 Partial Plan Year Participation. If, after January 1st of a Plan Year,
(i) a person is newly appointed or elected as an Executive or is initially hired
as an Employee, or (ii) an Employee who was not previously a Participant for
such Plan Year because he or she was on a Company-approved leave of absence as
of January 1st of the Plan Year returns to Employment immediately following the
end of such leave of absence, then the CEO, in his or her sole discretion, may
provide that such Employee shall become a Participant effective as of the date
of such appointment, election, Employment or return to Employment, as the case
may be, for the balance of the Plan Year, subject to the approval of the
Committee with respect to Executives. Such Employee shall be eligible for a
prorated Reward based on that portion of the Plan Year during which he or she is
a Participant. If an Employee who has previously been designated as a
Participant for a Plan Year takes a leave of absence during such Plan Year, all
of such Participant’s rights to a Reward for such Plan Year shall be forfeited,
unless the CEO, in his or her sole discretion, shall determine that such
Participant shall be eligible for a prorated Reward for such Plan Year based
upon that portion of the Plan Year during which he or she was a Participant.
     If during a Plan Year a Participant incurs a change in his or her
Employment status due to promotion, demotion, reassignment or transfer to a
position that is under a different Participant Category, the Participant’s
Reward Opportunity will be determined based on the Reward Opportunity for the
Participant Category in which the Participant is assigned as of December

5



--------------------------------------------------------------------------------



 



31st of such Plan Year (or, if earlier, as of the date the Participant’s
Employment is terminated due to death or Retirement), unless otherwise provided
by the CEO.
     3.3 No Right to Participate. Except as provided in Sections 3.1 and 3.2, no
Participant or other Employee of the Company or an Affiliate or any other person
shall, at any time, have a right to participate in the Plan for any Plan Year,
notwithstanding having previously participated in the Plan in a prior Plan Year
or during a portion of a Plan Year.
     3.4 Plan Exclusive. No Employee shall simultaneously participate in this
Plan and in any other short-term incentive plan of the Company or an Affiliate
unless such Employee’s participation in such other plan is approved by the CEO
and, with respect to Executives, the Committee.
ARTICLE IV
ADMINISTRATION
     During the first calendar quarter of a Plan Year, the Committee shall
establish the basis for payments under the Plan in relation to given Performance
Goals, as more fully described in Article V hereof. As soon as administratively
practicable following the end of each Plan Year, but in no event later than
March 15th of the calendar year immediately following the end of such Plan Year,
(i) the Committee shall determine the actual Reward payable for each Executive
and (ii) the CEO shall determine the actual Reward payable for each other
Participant who is not an Executive. The CEO is authorized to construe and
interpret the Plan, to prescribe, amend and rescind rules, regulations,
procedures and forms relating to its administration and to make all other
determinations necessary or advisable for administration of the Plan, subject to
(i) with respect to Executives, the approval of the Committee in accordance with
Article IV and (ii) the provisions of Article X. The Committee and the CEO, as
applicable, shall have such authority as is expressly provided in the Plan. In
addition, as permitted by law, the Committee and the CEO may delegate such of
its and his or her authority, respectively, granted under the Plan as deemed
appropriate. Decisions of the Committee and the CEO, or its or his or her
delegates, in accordance with the authority granted hereby or delegated pursuant
hereto, shall be conclusive and binding on all parties. Subject only to
compliance with the express provisions hereof, the Committee and the CEO, and
its and his or her respective delegates, may act in their sole and absolute
discretion with respect to matters within their authority under the Plan.
Neither a

6



--------------------------------------------------------------------------------



 



member of the Committee, the CEO, an officer or Employee of the Company or an
Affiliate, nor any other person to whom authority has been delegated in
accordance with the provisions of this Plan shall be liable for anything done or
omitted to be done by any member of the Committee, the CEO, any officer or
Employee of the Company or an Affiliate or any other person in connection with
the performance of any duties under this Plan, except for his or her own willful
misconduct or as expressly provided by law.
ARTICLE V
REWARD DETERMINATIONS
     5.1 Performance Measures and Reward Opportunities. During the first
calendar quarter of a Plan Year, (i) the Committee shall select the Performance
Measures that will be used to measure the Performance Goals for such Plan Year
and (ii) the CEO shall establish the Reward Opportunities for Participants who
are not Executives and the Committee shall establish the Reward Opportunities
for Participants who are Executives for such Plan Year.
     The Reward Opportunities corresponding to Performance Measures will have a
payout ranging from 0% to 200%, with such measures to determine the budget pool
for the incentive payout for such Plan Year, and may vary in relation to, and
within, the Participant Categories. In the event a Participant changes
Participant Categories during a Plan Year, the Participant’s Reward
Opportunities shall be adjusted in accordance with the applicable provisions of
Section 3.2.
     A Participant’s Individual Performance multiplier will range from 0% to
125%. The Individual Performance multiplier shall be primarily based on the
performance assessment determined in connection with the Participant’s
performance evaluation conducted with respect to the applicable Plan Year;
provided, however, other factors pertaining to Individual Performance may also
be considered in determining the appropriate percentage. This Individual
Performance multiplier will be applied to the appropriate Performance Measures
evaluated in the Reward determination process according to the provisions
outlined in Section 5.2.
     5.2 Reward Determinations. As soon as administratively practicable after a
Plan Year, but in no event later than March 15th of the calendar year
immediately following such Plan Year, the CEO shall provide the Reward Schedule
to the Committee, which will show the extent to which the Performance Goals have
been achieved. The amount of the Reward shall be

7



--------------------------------------------------------------------------------



 



determined for each Participant in accordance with the Reward Schedule and each
Participant’s Individual Performance. Executive Rewards, including any CEO
Reward, shall be subject to approval by the Committee.
     5.3 Discretionary Adjustments. Once established, Performance Goals will not
be changed during the Plan Year. However, if the CEO determines, subject to the
review and approval of the Committee, that there has been (i) a change in the
business, operations, corporate or capital structure, (ii) a change in the
manner in which business is conducted or (iii) any other material change or
event which will impact one or more Performance Goals in a manner that was not
intended, then the CEO may, reasonably contemporaneously with such change or
event, make such adjustments as the CEO shall deem appropriate and equitable in
the manner of computing the relevant Performance Measures applicable to such
Performance Goal or Goals for the Plan Year.
     5.4 Discretionary Bonuses. Notwithstanding any other provision contained
herein to the contrary, the CEO may, in his or her sole discretion, make such
other or additional bonus payments to a Participant as he shall deem
appropriate; provided, however, that any discretionary Executive Rewards,
including any discretionary Reward to the CEO, shall be subject to approval by
the Committee.
ARTICLE VI
DISTRIBUTION OF REWARDS
     6.1 Form and Timing of Payment. Except as provided below and in
Article VII, a Participant must be an active Employee as of the last business
day of the Plan Year and as of the Payment Date for such Plan Year to receive
the Reward. A Participant’s Reward, if any, as determined pursuant to Article V
for a particular Plan Year, shall be paid in a lump sum cash payment on the
Payment Date if the Participant is an Employee as of the Payment Date. In the
event of termination of a Participant’s Employment prior to the Payment Date, to
the extent the amount of any Reward (or prorated portion thereof) is payable
pursuant to the provisions of Section 7.1 or 7.2, such amount shall be paid in a
lump sum cash payment on the Payment Date.
     6.2 Elective Deferral. Nothing herein shall be deemed to preclude a
Participant’s timely election to defer receipt of a percentage of his or her
Reward pursuant to the Deferred Compensation Plan, in accordance with the terms
and conditions of such plan.

8



--------------------------------------------------------------------------------



 



     6.3 Tax Withholding. The Company or employing Affiliate through which
payment of a Reward is to be made shall have the right to deduct from any
payment hereunder any amounts that Federal, state, local or foreign tax laws
require with respect to such payments.
ARTICLE VII
TERMINATION OF EMPLOYMENT
     7.1 Termination of Service During Plan Year. In the event a Participant’s
Employment terminates prior to the last day of a Plan Year for any reason other
than death or Retirement, all of such Participant’s rights to a Reward for such
Plan Year shall be forfeited as of such termination date, unless the CEO
(subject to the review and approval of the Committee, with respect to
Executives) shall determine that such Participant’s Reward for such Plan Year
shall be prorated based upon that portion of the Plan Year during which he or
she was a Participant, in which case the prorated portion of the Reward shall be
paid in accordance with the provisions of Section 6.1.
     In the event that a Participant’s Employment terminates prior to the last
day of a Plan Year due to death or Retirement, such Participant’s Reward for
such Plan Year shall be prorated based upon that portion of the Plan Year during
which he or she was a Participant, in which case the prorated portion of the
Reward shall be paid to the Participant or, in the event of his or her death,
the executor or legal representative of the Participant’s estate, in accordance
with the provisions of Section 6.1.
     7.2 Termination of Service After End of Plan Year But Prior to the Payment
Date. If a Participant’s Employment terminates after the end of the applicable
Plan Year, but prior to the Payment Date, then the amount of any Reward
applicable to such Plan Year shall be (a) forfeited by the Participant as of his
or her termination date if such termination is for any reason other than due to
death or Retirement, unless the CEO (subject to the review and approval of the
Committee, with respect to Executives) shall determine that the Reward shall be
paid in a lump sum cash payment on the Payment Date; or (b) paid in a lump sum
cash payment on the Payment Date to the Participant or the executor or legal
representative of the Participant’s estate if such termination is due to
Retirement or death.

9



--------------------------------------------------------------------------------



 



ARTICLE VIII
RIGHTS OF PARTICIPANTS AND BENEFICIARIES
     8.1 Status as a Participant. Status as a Participant shall not be construed
as a commitment that any Reward will be paid or payable under the Plan.
     8.2 Employment. Nothing contained in the Plan or in any document related to
the Plan or to any Reward shall confer upon any Participant any right to
continue as an Employee or in the employ of the Company or an Affiliate or
constitute any contract or agreement of employment for a specific term or
interfere in any way with the right of the Company or an Affiliate to reduce
such person’s compensation, to change the position held by such person or to
terminate the Employment of such person, with or without cause.
     8.3 Nontransferability. No benefit payable under, or interest in, this Plan
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge and any such attempted action shall be
void and no such benefit or interest shall be, in any manner, liable for, or
subject to, debts, contracts, liabilities or torts of any Participant or
beneficiary; provided, however, that, nothing in this Section 8.3 shall prevent
transfer (i) by will or (ii) by applicable laws of descent and distribution. Any
attempt at transfer, assignment or other alienation prohibited by the preceding
sentence shall be disregarded and all amounts payable hereunder shall be paid
only in accordance with the provisions of the Plan.
     8.4 Nature of Plan. No Participant or other person shall have any right,
title or interest in any fund or in any specific asset of the Company or any
Affiliate by reason of any Reward hereunder. There shall be no funding of any
benefits which may become payable hereunder. Nothing contained in the Plan (or
in any document related thereto), nor the creation or adoption of the Plan, nor
any action taken pursuant to the provisions of the Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Company or an Affiliate and any Participant or other person. To the extent that
a Participant or other person acquires a right to receive payment with respect
to a Reward hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Company or other employing Affiliate, as
applicable. All amounts payable under the Plan shall be paid from the general
assets of the Company or employing Affiliate, as applicable, and no special or
separate fund or deposit shall be established and no segregation of assets shall
be made to assure payment of such

10



--------------------------------------------------------------------------------



 



amounts. Nothing in the Plan shall be deemed to give any Employee any right to
participate in the Plan except in accordance herewith.
ARTICLE IX
CORPORATE CHANGE
     In the event of a Corporate Change, (i) with respect to a Participant’s
Reward Opportunity for the Plan Year during which the Corporate Change occurred,
provided the Participant is an Employee as of the date the Corporate Change is
consummated (“Closing Date”), such Participant shall be paid within 15 days
after the Closing Date a lump sum cash payment equal to the target amount of his
or her Reward for such Plan Year, prorated to the Closing Date; and (ii) with
respect to a Corporate Change that occurs after the end of the Plan Year but
prior to the Payment Date, a Participant shall be paid his or her Reward earned
for such Plan Date as of the Payment Date or, if earlier, within 15 days after
the Closing Date.
ARTICLE X
AMENDMENT AND TERMINATION
     Notwithstanding anything herein to the contrary, the Committee may, at any
time, terminate or, from time to time amend, modify or suspend the Plan;
provided, however, that, without the prior consent of the Participants affected,
no such action may adversely affect any rights or obligations with respect to
any Rewards theretofore earned for a particular Plan Year, whether or not the
amounts of such Rewards have been computed and whether or not such Rewards are
then payable.
ARTICLE XI
MISCELLANEOUS
     11.1 Governing Law. The Plan and all related documents shall be governed
by, and construed in accordance with, the laws of the State of Texas, without
giving effect to the principles of conflicts of law thereof, except to the
extent preempted by federal law.
     11.2 Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions hereof; instead, each

11



--------------------------------------------------------------------------------



 



provision shall be fully severable and the Plan shall be construed and enforced
as if said illegal or invalid provision had never been included herein.
     11.3 Successor. All obligations of the Company under the Plan shall be
binding upon and inure to the benefit of any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
     11.4 Effective Date. This Plan shall be effective from and after January 1,
2008, and shall remain in effect until such time as it may be terminated or
amended pursuant to Article X.

12